Citation Nr: 0517796	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  99-15 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based on the 
veteran's need for aid and attendance of another person or at 
the housebound rate.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in San Juan, the Commonwealth 
of Puerto Rico.  The veteran voiced disagreement in October 
1998 and a statement of the case (SOC) was issued in July 
1999.  The veteran perfected his appeal the following month 
and, in February 2004, withdrew his request for a hearing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The objective medical evidence shows that the veteran 
requires the daily assistance of another to perform the 
activities of daily living or to protect himself from the 
dangers of his environment, without which he would require 
nursing home or other institutional care.

3.  The veteran does not have PTSD.


CONCLUSIONS OF LAW

1.  The requirements for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person are met.  38 U.S.C.A. §§1502, 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2004).

2.  Service connection is not warranted PTSD.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Pension

Increased pension is payable to a veteran by virtue being 
housebound or by reason of the need for aid and attendance.  
See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.351(a)(1) (2004).  A finding that the veteran is housebound 
requires that he be substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area. In such cases, the evidence must show 
that it is reasonably certain that the disability and 
resultant confinement will continue throughout his lifetime.  
See 38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 
3.351(d) (2004).

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  See 38 U.S.C.A. §§ 1502(b) (West 2002); 38 
C.F.R. § 3.351(b) (2004).  The veteran will be considered to 
be in such need if he: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. § 3.352(a) (2004).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. 
§ 3.352(a) (2004).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  See Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c) (2004).

Here, the veteran is in receipt of nonservice-connected 
pension benefits after having been found to be permanently 
and totally disabled via an October 1996 Board decision for 
such disabilities as high blood pressure, coronary artery 
disease, vascular dementia, benign prostatic hypertrophy, and 
severe periodoncitis status post vocal polyps excision.  The 
veteran contends that he is entitled to a higher rate of 
nonservice connected pension benefits based on the need of 
the aid and attendance of another person.

An August 1997 hearing transcript reveals the veteran's 
spouse testified, in connection with a different claim, that 
the veteran could not be left alone and required to be 
watched.  A September 1997 VA examination report reflects 
that the veteran had symptoms referable to all of the chronic 
disease he had, including chest pain, back pain, pain in the 
legs, depressive symptoms, and insomnia.  The report shows 
the veteran had a slow gait, limitation of function of the 
spine, and cognitive changes.  The examiner noted that the 
veteran did not need physical assistance with ambulation but 
could not be alone and the examiner checked the box on the 
examination form for "no" in response to whether the 
veteran was able to walk without the assistance of another.  
The report shows that the examiner further indicated that the 
veteran was unable to perform by himself and never left his 
house alone.  The examiner indicated that the veteran 
required the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home, or other institutional care.

A November 2001 VA aid and attendance examination report 
indicates that the veteran was not bedridden, had fairly good 
vision, attended to the activities of daily living and the 
needs of nature by himself, but was unable to travel alone, 
and could only ambulate short distances within his home with 
the aid of a cane and otherwise used a wheelchair.  The 
report also shows that the veteran occasionally required help 
from his spouse to dress due to complaints of difficulty and 
dizziness when bending forward.  The examiner did not note 
whether the veteran had the capacity to protect himself from 
the hazards and dangers of his daily environment.

The foregoing evidence persuades the Board that the record 
supports the determination that the veteran is unable to 
dress himself and requires care or assistance on a regular 
basis to protect the himself from hazards or dangers incident 
to his daily environment.  In view of that, it is considered 
under the unique circumstances of this case that the criteria 
for an award of benefits based on the need for the regular 
aid and attendance of another person are met and this portion 
of the veteran's appeal is granted.  The Board notes that the 
award of benefits based on the need for the regular aid and 
attendance of another renders the claim for the award of 
benefits at the housebound rate moot.



PTSD Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Service connection 
for PTSD requires: 1) medical evidence diagnosing PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f) (2004)

In contrast to the veteran's assertions, a review of the 
competent medical evidence of record fails to reveal a 
diagnosis of PTSD.  Instead of PTSD, the veteran has 
variously been diagnosed with an adjustment disorder (August 
1992 VA medical certificate), an organic mood disorder 
(September 1992 private medical record), major depression 
(November 1992 VA discharge summary), vascular dementia (June 
1994 VA examination report) and schizophrenia/major 
depression (June 1998 private evaluation report).  The 
November 2001 VA mental disorders examination report again 
reflects a diagnosis of vascular dementia.  The only mention 
of PTSD of record besides the veteran's assertions is a 
notation in the November 2001 VA aid and attendance 
examination report that indicates that the veteran carried a 
diagnosis of PTSD.  However, a closer review of this notation 
reveals that this was the medical history given by the 
veteran and not a diagnosis by the examining physician.  
Evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
such, the November 2001 VA aid and attendance examination 
report is not competent medical evidence of a diagnosis of 
PTSD.

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  As the competent 
medical evidence fails to reveal a diagnosis of PTSD, the 
veteran's claim of entitlement to service connection must be 
denied.  As the weight of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (The benefit-of-doubt rule does not apply 
when the preponderance of the evidence is against the claim).  


Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2001.  The letter notified the veteran of  elements 
(1),  (2) and (3), see above, for both his service connection 
claim and his special monthly pension claim.  The letter 
specifically requested the veteran to send information 
identifying the necessary evidence or the evidence itself and 
thus may be considered to have been requested to submit any 
evidence in his possession, element (4).  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  

In addition to notice found in the October 2001 letter, the 
veteran was notified of what information and evidence was 
needed to substantiate his claims by virtue of the September 
1998 rating decision, the July 1999 SOC and the subsequent 
supplemental SOCs (SSOCs).  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the October 2003 
SSOC.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.  Accordingly, the Board 
considers the notice requirements of the VCAA met for the 
issues decided herein.  

In this regard, the Board also notes that the Court's 
decision in Pelegrini II, held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the instant case was initially adjudicated in 
September 1998 and the VCAA became effective in November 2000 
and the veteran was subsequently VCAA content complying 
notice and proper ensuing VA process.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  See 38 C.F.R. § 3.159(c)(4) (2004).  VA 
medical records and private medical records have been 
associated with the claims file. 

The veteran was notified via the October 2003 SSOC that 
evidence from an identified private medical provider had been 
requested but no records had been received.  See 38 C.F.R. 
§ 3.159(e) (2004).  The evidence also indicates that the 
veteran was or had been in receipt of disability benefits 
from the Social Security Administration (SSA).  However, the 
evidence and the veteran himself do not indicate that the SSA 
records contain evidence of a diagnosis of PTSD.  In light of 
the substantial evidence of record showing the veteran's 
mental illness history without evidence of PTSD, a remand to 
obtain the veteran's SSA records containing medical 
determinations would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  As the veteran has not 
identified, or properly authorized the request of, any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

Special monthly pension based on the need for the aid and 
attendance of another person is granted.

Service connection for PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


